Citation Nr: 1434184	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. The propriety of reduction of disability rating for a service-connected cervical spine disability from 20 percent to 10 percent disabling, effective August 1, 2010.

2. Entitlement to an increased rating for a cervical spine disability, currently evaluated as 20 percent disabling.  

3. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1979 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which reduced the disability rating for the Veteran's service-connected cervical spine disability from 20 percent to 10 percent disabling, effective August 1, 2010.

In July 2012, the RO increased the rating for the cervical spine disability to 20 percent, effective July 3, 2012.  

In his January 2011 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  A hearing was scheduled for May 9, 2014.  Despite receiving adequate notice of that hearing by way of a letter in March 2014, the Veteran failed to appear for his scheduled hearing.  As such, the Board considers the Veteran to have withdrawn his request for a hearing.  See 38 C.F.R. § 20.704(d) (2013).

The issues of entitlement to an increased rating for the cervical spine disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 2010 rating decision, the RO reduced the disability rating for a cervical spine disability from 20 t0 10 percent, effective August 1, 2010; the 20 percent rating had been in effect less than 5 years.

3. The evidence of record at the time of the reduction does not reflect improvement in the cervical spine disability.


CONCLUSION OF LAW

The criteria for a reduction of the rating for the service-connected cervical spine disability from 20 percent to 10 percent disabling have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 2006 rating decision, the RO increased the rating for a service-connected cervical spine disability from 10 percent to 20 percent disabling, effective August 24, 2005.  In a January 2010 rating decision and accompanying letter, the RO notified the Veteran of a proposed rating reduction based on findings from a November 2009 VA examination.  At that time, the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO took final action to reduce the disability rating in a May 2010 rating decision, in which the rating was reduced from 20 to a 10 percent, effective August 1, 2010.  

Based on the foregoing, the Board finds that the RO complied with 38 C.F.R. § 3.105 regarding the timing of the proposed rating reduction and the implementation of that reduction.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  These considerations are required for ratings that have continued for long periods at the same level (five years or more), and do not apply to disabilities which have not become stabilized and are likely to improve.  Ratings that have been in effect for less than five years may be reduced on the basis of examination disclosing improvement in the disability. 38 C.F.R. § 3.344(c).

The Veteran 20 percent rating had not been in effect for 5 years at the time of the reduction.  As such, 38 C.F.R. § 3.344(a) and (b) is not for application in the instant case.  Brown v. Brown, 5 Vet. App. 413 (1993).

A December 2005 VA examination was the basis for the 20 percent rating assigned in the March 2006 rating decision.  The examination report indicated forward flexion to 45 degrees with pain from 35 to 45 degrees; extension to 45 degrees with pain from 40 to 45 degrees, right rotation to 40 degrees with pain from 30 to 40 degrees; left rotation to 60 degrees with pain from 50 to 60 degrees; and left and right flexion to 30 degree with pain from 25 to 30 degrees.  Range of motion did not change upon repetitive motion.  

At a November 2009, VA examination ranges of cervical spine motion were forward flexion to 40 degrees, extension to 40 degrees, left and right flexion to 30 degrees, left rotation to 50 degrees and right rotation to 30 degrees with pain as noticed by grimacing and grunting.  There was no loss in range of motion on repetitive testing.

The November 2009, examination served as the basis for the rating reduction.  That examination shows range of motion testing was generally unchanged, but that some ranges of motion were actually worse than reported in 2005.  It appears that the condition had slightly worsened at the time of the November 2009 VA examination. 

Given that examination failed to show improvement, the reduction in the disability rating for a cervical spine disability from 20 percent to 10 percent was not proper.  Accordingly, the reduction in the evaluation for service-connected the cervical spine disability was improper, and the 20 percent disability evaluation is restored effective August 1, 2010.


ORDER

Reduction of a 20 percent rating for a service-connected cervical spine disability was improper; restoration of a 20 percent rating is granted.


REMAND

At recent VA examinations, it was noted that the Veteran reported flare-ups of the cervical spine disability.  VA is required to obtain examinations in which an examiner determines the extent of additional limitation of motion or function due to flare-ups.  Mitchell v. Shinseki, 25 Vet App 32 (2011); 38 C.F.R. §§ 4.40, 4.45 (2013).  This information is not included in the examination reports.

At the November 2009 and November 2010 VA examinations, the Veteran reported being unemployed due, in part, to his service-connected cervical spine disability.  The question of entitlement to a total rating for compensation based on individual employability (TDIU) is an element of the increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The duty to assist requires that VA obtain an examination which includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994); cf. Floore v. Shinseki, 26 Vet. App. 376 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Ask the examiner who provided the July 2012 examination to review the record and provide an opinion as to whether flare ups of cervical spine disability cause additional limitation of motion.  If so, the examiner should estimate the additional limitation in degrees.

If the examiner is unable to answer these questions, afford the Veteran a new cervical spine examination.  The examiner should report additional limitation of motion due to functional factors, including pain and flare-ups.  These should be expressed in degrees.  This information is required by VA regulations as interpreted by courts.

The Veteran is competent to report the extent of limitation of motion during flare-ups. 

3.  Schedule the Veteran for a VA examination to obtain an opinion as to whether his service-connected disabilities would prevent him from obtaining or maintaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

The examiner should provide reasons for the opinion. If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


